DETAILED ACTION
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2022 has been entered.
 3.     Applicant's amendment and response, filed 7/22/2022, are acknowledged.  Claims 1, 10-13, 15, 16 and 23 have been amended. Claim 21 has been canceled. New claims 24-26 have been added. 


Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on August 17, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Status of Claims
5.	Claims 1-4, 9-13, 15-20 and 22-26 are pending. Claims 1, 10-13, 15, 16 and 23 have been amended. Claim 21 has been canceled. New claims 24-26 have been added.



Rejections Withdrawn
Claim Rejections - 35 USC § 101
6.      Rejection of claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter, is withdrawn in view of applicant’s amendment and response filed 7/22/2022.

Claim Rejections - 35 USC § 112 (b)
7.        Claims 10-11 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendment and response filed 7/22/2022.


Rejections Maintained
Double Patenting
8.      Rejection of claims 1-4, 9-13 and 15-23 provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14 of co-pending Application No. 17/614,648 filed 11/29/2021, is maintained. 
The rejection was as stated below:
 Claims 1-4, 9-13 and 15-23 are provisionally rejected on the ground of non-statutory double patenting as being un-patentable over claims 1-14 of co-pending Application No. 17/614,648 filed 11/29/2021. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of both applications are drawn to a composition or an assisting agent for introduction into a living body and method of manufacturing said agents or composition and a method of treating or administration.
This is a provisional non-statutory double patenting rejection.

Applicant’s Argument and Office Response
9.    Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
Applicant argues:
The present application is filed earlier than the co-pending 648 application. The later-filed 648 application claims improvements to the present invention by requiring a protective agent. As noted in MPEP 804 B.1. if a “provisional” non-statutory obviousness-type double patenting (ODP) rejection is the only rejection remaining in the earlier filed of the two pending applications, while the later-filed application is rejectable on other grounds, the examiner should withdraw that rejection and permit the earlier-filed application to issue as a patent without a terminal disclaimer. Applicants respectfully request withdrawal of the above double patenting rejection when it is the only rejection remaining in the present application.
In response to applicant’s arguments, the rejection is maintained because the applicant has not submitted a terminal disclaimer and ODP is not the only rejection remaining in this application.


Claim Rejections - 35 USC § 112(a)
10.    Rejection of claim  23 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is maintained.
       The rejection was as stated below:
       Claim  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection. 
        New claim 23 is drawn to an assistant kit. The specification and the original claims do not have any clear support for a kit. This issue is the best resolved by applicant pointing to the specification by page and line number where specific written description support for conception of the new claimed invention can be found.

Applicant’s Argument and Office Response
11.    Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. Applicant argues:
       The Examiner points out that claim 23 is drawn to an assistant kit, and the specification and the original claims do not have any clear support for a kit. It is stated that this issue is the best resolved by applicant pointing to the specification by page and line number where specific written description support for conception of the new claimed invention can be found. Claim 23 recites an assistant kit comprising “(P) an assistant solvent” and “(Q) a substance to be introduced into a living body with the assistant solvent. The assistant solvent comprises (II) a solvent; and (II) nano-sized or smaller gas bubbles. The assistant solvent is disclosed in paragraphs [0030], [0033], and [0157]- [0162]. It is submitted that the claimed combination is adequately supported by the disclosure in the specification.

            In response to applicant’s arguments, the rejection is maintained because the issue is about support for the kit. Applicants pointed to the description of the components comprised within the assistant solvent.  Describing the assistant solvent does not described the assistant kit. Claim 23 is drawn to an assistant kit and the specification and the original claims do not have any clear support for a kit. Applicant is pointing to the specification for support to assistant solvent not assistant kit. Therefore the rejection is maintained. 


Claim Rejections - 35 USC § 103
13.      Rejection of claims 1-4 and 9-12 under 35 U.S.C. 103 as being un-patentable over Kadokami Yoichi et al. (JP2013119548 (A) June 17, 2013), Art of record in view of Exner et al. US 20200061220 priority to 9/24/2010, is maintained.
         The rejection is as stated below:
      Claims 1-4 and 9-12 are rejected under 35 U.S.C. 103 as being un-patentable over Kadokami Yoichi et al. (JP2013119548 (A) June 17, 2013), Art of record in view of Exner et al. US 20200061220 priority to 9/24/2010.
      The claims are drawn to:  
     Amended   Claim 1. A composition containing microorganisms derived from a living body, comprising (I) to (III) below:
(I) at least one or more kinds of isolated microorganisms from the living body, microorganisms obtained by artificially proliferating those microorganisms, mutants of those microorganisms, or artificially modified microorganisms;
(II) a solvent; and
(III) an effective amount of nano-sized or smaller gas bubbles for covering microorganisms of (I) such that microorganisms are covered with the nano-sized or smaller gas bubbles.
      Claim 2. The composition according to claim 1, wherein a gas component in the gas bubbles is constituted by comprises one or more kinds of gasses listed below:
(i) air; (ii) hydrogen; (iii) nitrogen; (iv) ozone; (v) oxygen; (vi) carbon dioxide; and 
(vil) argon.
      Claim 3.    The composition according to claim 1, wherein intestinal bacteria are used as (I).
      Claim 4.    The composition according to claim 1, which comprises the microorganisms from one or more individuals which are the living body.
      Claim 9.     A method for manufacturing the composition according to claim 1, comprising at least steps of (1) and (2) below:
(1) a step of generating gas bubbles of (IID) in a solvent (I); and
(2) a step of dispersing and/or dissolving (I) in (1I), where (I) to (III) are as follows: (I) at least one or more kinds of microorganisms from a living body; (II) a solvent; and (III) nano-sized or smaller gas bubbles.
     Amended Claim 10. he manufacturing method according to claim 9, further comprising a step of (3) and/or (4) below:
(3) a step selecting the different kinds of and the ratio between the different kinds of microorganisms from a living body in (1), depending on an attribute and/or environment of an administration target to which the composition is administered; and/or 
(4) a step of selecting the one or more individuals from which (1) is collected, depending on an attribute and/or environment of an administration target to which the composition 1s administered.    
     Amended Claim 11.  A method of selecting the microorganisms to be dispersed and/or dissolved in the composition according to claim 1, which comprises steps below:
(A) a step of estimating the kind of “balance of microorganisms from a living body” to be administered; and
(B) a step of selecting “microorganisms from a living body” collected from one or more individuals that may or may not include an administration target to which the composition is administered, such that the “kind of the balance of microorganisms from a living body” estimated in (A) can be achieved by them.
      Kadokami Yoichi et al. teach the claimed composition comprising intestinal bacteria from a living human donor, water as solvent, and nanosized or smaller (i.e., micro-nanobubbles) bubbles of air or oxygen, as well as a method of making said composition. (PROBLEM TO BE SOLVED; paragraphs 0010, 0020, 0021). Kadokami Yoichi et al. teach that an aspect (Claims, example 1 and 2) in which, when nitrifying bacteria are not included in feces of a human being, ammonia oxidizing bacteria or nitrite bacteria that are enterobacteria, are injected together with micronanobubbles that are generated using oxygen using water as solvent, and it is understood that bacteria are derived from a source deferent from the subject to be administered (paragraphs 0010, 0020, 0021). Kadokami Yoichi et al. teach oxygen, carbon dioxide and nitrogen Kadokami Yoichi et al. teach variety of isolated bacteria and artificially cultured bacteria such as Nitrosomonas, Psuedomonas, Micrococcus (see para 0006-0009).
 	Kadokami Yoichi et al. teach administration of the claimed composition using an instrument comprising a tubular portion (for injection or by enema) into a subject for improving a physical constitution and/or physical condition (excessive ammonia in intestines) (paragraph 0003; claims 2 and 3). Kadokami Yoichi et al.do not teach stabilized nanobubbles for diagnostic and hydrogen. 
        Exner et al. teach stabilized nanobubbles for diagnostic and therapeutic application (see title, para 0049).   Exner et al. teach administering the microorganism in a composition comprising a plurality of stabilized nanobubbles ( see para 0015-0016). Exner et al. para recites “[0050] Moreover, the lipid shell of the nanobubble allows therapeutic agents and targeting moieties to be linked to, conjugated to, or encapsulated by the nanobubble. This permits the nanobubbles to be used as delivery vehicles in therapeutic applications as well as provides active targeting of the nanobubbles to the tissue or cells being treated.” Exner et al. teach oxygen (0144) nitrogen (0044) bacteria (0047, 0049), hydrogen (0067) and instrument (0151-0153). Exner et al. teach carbon dioxide, and air (para 0007).
        In this case, it would be prima facie obvious at the time the invention was made to combine the teaching of the references to obtain the instant invention. Kadokami Yoichi et al. teach administration of the claimed composition using an instrument comprising a tubular portion (for injection or by enema) into a subject for improving a physical constitution and/or physical condition (excessive ammonia in intestines) (paragraph 0003; claims 2 and 3). Exner et al. teach stabilized nanobubbles for diagnostic and therapeutic application (see title).  Exner et al. teach administering the microorganism in a composition comprising a plurality of stabilized nanobubbles (see para 0015-0016). Exner et al. para recites “[0050] Moreover, the lipid shell of the nanobubble allows therapeutic agents and targeting moieties to be linked to, conjugated to, or encapsulated by the nanobubble.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different compositions in a treatment method thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
Applicant’s Argument 
13.    Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. Applicant argues:
            Applicants respectfully submit that amended claim 1 is not obvious over Kadokami in view of US’222 Exner for the reasons set forth below.
The primary reference, Kadokami, fails to disclose a composition containing all of the claimed components:
(I) at least one or more kinds of isolated microorganisms from the living body, microorganisms obtained by artificially proliferating those microorganisms, mutants of those microorganisms, or artificially modified microorganisms;
(II) a solvent; and
(III) an effective amount of nano-sized or smaller gas bubbles for covering the microorganisms of (I) such that the microorganisms are covered with the nano-sized or smaller gas bubbles.
        Specifically, Kadokami discloses that nitrifying bacteria may simultaneously be injected with micro-nano bubbles when the bacteria are not contained in human feces (claim 3 and paragraph [0015] of Kadokami). However, Kadokami fails to disclose a composition containing both nitrifying bacteria and an effective amount of nano bubbles for covering nitrifying bacteria. For example, even a ratio of nano bubbles in the micro-nano bubbles is not disclosed. Nor does Kadokami disclose administering such composition. In Kadokami, the micro-nano bubbles are used to supply oxygen to the nitrifying bacteria living in the body.    
       In working Examples, Kadokami tested effects of the micro-nano bubbles on feces containing nitrifying bacteria. For this purpose, samples of feces were added to a solution containing micro-nano bubbles (paragraphs [0020] and [0021]). This experiment used a mixture of the feces and the micro-nano bubble solution for simulating an intestinal environment and confirmed that the activity of nitrifying bacteria was enhanced due to the oxygen supplied from micro-nano bubbles. However, Kadokami nowhere teaches that the nitrifying bacteria and an effective amount of nano bubbles for covering nitrifying bacteria are contained in one same composition for administration in a state that the nitrifying bacteria are covered by the micro-nano bubbles. There is nothing in Kadokami that suggests improvement of the engrafting ability of microorganisms in the body according to the present invention.
          The reason why Kadokami does not prepare a composition containing both bacteria and micro-nano bubble is that there is a common knowledge in the art that micro-nano bubbles have sanitizing activity against microorganisms, as evidenced by the secondary references, US’222 and JP’095. Thus, one skilled in the art understands that if the bacteria and the micro-nano bubble are mixed before the injection, such preparation would result in reducing or killing the effect intended in Kadokami.
        More specifically, US’222 is directed to stabilized nanobubbles for diagnostic and therapeutic applications. Nanobubbles described in this reference is used to sensitize neoplastic cells, such as tumor cells and cancer cells, as well as microorganisms (paragraph [0049]). US’222 goes to state that applications of stabilized nanobubbles can include integration with traditional antimicrobial agents rendering them more effective (paragraph [0122]). For this purpose, the stabilized nanobubbles are added to a disinfectant or antiseptic at an amount effective to potentiate the biocidal or biostatic properties of antimicrobial agent. US’222 nowhere discloses a composition containing both nanobubbles and microorganisms. Rather, US’222 teaches away from preparation of such composition since containing both microorganisms and antimicrobial agents in the same composition would make no sense at all.
        The fact that micro-nano bubbles have been known for its sanitizing activity is also supported by JP’095 (Iwata Yamazaki) which is cited in another obviousness rejection discussed below. JP’095 discloses that nanobubble are used for sterilization purpose. See paragraph [0004] which states: [0004] The utilization method and apparatus of nanobubbles are disclosed (Patent Document 2). The method disclosed in the above-mentioned Patent Document 2 utilizes the characteristics such as reduction in buoyancy of nanobubbles, increase in surface area, increase in surface activity, generation of a local high-pressure field, and surface-active action and bactericidal action by realizing electrostatic polarization. More specifically, these characteristics are interacted together and exhibit an adsorption function for dirt components, a high-speed cleaning function for an object surface, and a sterilization function. It is disclosed that these functions make it possible to clean various objects with high functionality and low environmental load, and that polluted water can be purified.
         As shown above, the sensitizing property of micro-nano -bubbles has been well known in the art. One skilled in the art would NOT consider or expect that the nitrifying bacteria are mixed with the micro-nano bubbles in the same composition for introducing oxygen in Kadokami. In other words, the sensitizing property of micro-nano bubbles is the reason why Kadokami states only that they are simultaneously be injected, and it does NOT state that they are mixed together to be in the same composition before injection thereof. One who reads Kadokami would reasonably understand that the nitrifying bacteria and the micro-nano bubbles are injected into a body without mixing them in Kadokami. It is submitted that there is no reasonable reason or motivation to contain the bacteria and the micro-nano bubbles together in one composition before administration.
          Contrary to the common knowledge about the micro-nano bubbles, the present inventors have found that the administration of microorganisms in the presence of an effective amount of nano-sized or smaller gas bubbles for covering the microorganisms with the nano-sized or smaller gas bubbles can improve the ability of the microorganisms to colonize/engraft in the recipient body, as proved in their working Examples. It is submitted that this is an unexpected result that can rebut a prima facie case of obviousness based on the cited references.
       For the above reasons, amended claim | is not obvious over the cited references. The rest of claims depend from claim 1 or require the composition of claim 1 are patentable over the cited references for at least the same reasons as claim 1.


Office Response
14.    Applicant's arguments filed 7/22/2022 have been fully considered but they are not 
    In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).         
         Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e sensitizing property of micro-nano -bubbles), are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore the argument is not persuasive. 
Applicants' arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In this case, Kadokami teach a composition containing microorganisms derived from a living body, comprising  (I) at least one or more kinds of isolated microorganisms from the living body, microorganisms obtained by artificially proliferating those microorganisms, mutants of those microorganisms, or artificially modified microorganisms; (II) a solvent; and (III) nano-sized or smaller gas bubbles while Exner     teach effective amount of nano-sized or smaller gas bubbles, just like the bubbles of Kadokami, which cover the microorganisms, that the microorganisms are covered with the nano-sized or smaller gas bubbles.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
it would be prima facie obvious at the time the invention was made to combine the teaching of the references to obtain the instant invention. Kadokami Yoichi et al. teach administration of the claimed composition using an instrument comprising a tubular portion (for injection or by enema) into a subject for improving a physical constitution and/or physical condition (excessive ammonia in intestines) (paragraph 0003; claims 2 and 3). Exner et al. teach stabilized nanobubbles for diagnostic and therapeutic application (see title).  Exner et al. teach administering the microorganism in a composition comprising a plurality of stabilized nanobubble ( see para 0015-0016). Exner et al. para recites “[0050] Moreover, the lipid shell of the nanobubble allows therapeutic agents and targeting moieties to be linked to, conjugated to, or encapsulated by the nanobubble.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different compositions in a treatment method thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
  Therefore, Applicants arguments have not been found persuasive and the rejection is maintained. 


Claim Rejections - 35 USC § 103

15.      Amended claims 1, 12-13 , 15-23 and new claims 24-26  are rejected under 35 U.S.C. 103 as being un-patentable over Kadokami Yoichi et al. (JP2013119548 (A) June 17, 2013), in view of Exner et al. (US 20200061220 priority to 9/24/2010) and Iwata et al. (JP2008-296095 A; art of record search report).
      The claims are drawn to:  
    Amended Claim 12. An instrument comprising a tubular portion and the composition according to claim 1 which is stored within the instrument, the instrument being an instrument for administration via an anus.
    Amended Claim 13. An assistant solvent for introduction into a living body, comprising (II) and (IIT) below:
(II) a solvent; and
(III) nano-sized or smaller gas bubbles, an average diameter of the whole of any sized gas bubbles in the assistant solvent being smaller than 1,000 nm, a number of the gas bubbles being 435 x 10° per milliliter or more in the assistant solvent.
     Amended Claim 15. A method comprising a step of administrating a therapeutically amount of the composition according to claim 1 to a recipient has a condition selected from the group consisting of atopic dermatitis, pulmonary adenocarcinoma, chronic pancreatitis, type 2 diabetes, diabetic dyslipidemia, irritable bowel syndrome, ulcerative colitis, depression, feeling of fullness in the abdomen, diarrhea, abdominal discomfort, and fatigue.
     Amended Claim 16. A method for introducing a substance which is able to treat a disease of a recipient or to improve a physical constitution and/or physical condition of the recipient into a living body of the recipient, comprising a step of:
mixing the substance and the assistant solvent according to claim 13, thereby preparing a mixture in which the substance is covered with the nano-sized or smaller gas bubbles for introduction into the living body; and
introducing the mixture into the living body.
   Claim17. The method according to claim 15, wherein the composition is administered to the subject who needs to adjust a balance of resident microorganisms.
   Claim 18. The method according to claim 17, wherein the balance of the resident microorganisms is an intestinal flora balance.
    Claim19. The method according to claim 15, wherein the composition is administered via an oral cavity, eyes, ears, a nose, a vagina, a urethra, a skin, or an anus of the subject.
    Claim 20. The method according to claim 15, wherein the administration is to promote engraftment of the microorganisms via a mucous membrane inside a body of the subject.
   Claim 21. The method according to claim 15, wherein the administration is to improve a physical constitution and/or physical condition of the subject.
   Claim 22. The method according to claim 15, wherein the composition comprises the microorganisms from the subject who is an administration target and/or the microorganisms from one or more individuals who are not the administration target.
   Amended Claim 23.  An assistant kit for introduction into a living body, comprising (P) and (Q) below:
(P) an assistant solvent for introduction into a living body of a recipient, comprising (I]) and (III) below:
(II) a solvent; and 
(III) nano-sized or smaller gas bubbles, an average diameter of the whole of any 
sized gas bubbles in the solvent being smaller than 1,000 nm, a number of the gas bubbles being 435 x 10° per milliliter or more in the solvent; and
(Q) a substance targeted for introduction into a living body, the substance being able to treat a disease of the recipient or to improve a physical constitution and/or physical condition of the recipient.  
       Claim 24. (New) The assistant solvent according to claim 13, wherein an oxidation-reduction potential of the assistant solvent is -150 mV+15 mV.
     Claim 25. (New) The method according to claim 16, wherein an oxidation-reduction potential of the assistant solvent is 150 mV+15 mV.
      Claim 26. (New) The assistant kit according to claim 23, wherein an oxidation-reduction potential of the assistant solvent is -150 mV+15 mV.   
       Kadokami Yoichi et al. teach the claimed composition comprising intestinal bacteria from a living human donor, water as solvent, and nanosized or smaller (i.e., micro-nanobubbles) bubbles of air or oxygen, as well as a method of making said composition. (PROBLEM TO BE SOLVED; paragraphs 0010, 0020, 0021). Kadokami Yoichi et al. teach that an aspect (Claims, example 1 and 2) in which, when nitrifying bacteria are not included in feces of a human being, ammonia oxidizing bacteria or nitrite bacteria that are enterobacteria, are injected together with micronanobubbles that are generated using oxygen using water as solvent, and it is understood that bacteria are derived from a source deferent from the subject to be administered (paragraphs 0010, 0020, 0021). Kadokami Yoichi et al. teach oxygen, carbon dioxide and nitrogen Kadokami Yoichi et al. teach variety of isolated bacteria and artificially cultured bacteria such as Nitrosomonas, Psuedomonas, Micrococcus (see para 0006-0009).
 	Kadokami Yoichi et al. teach administration of the claimed composition using an instrument comprising a tubular portion (for injection or by enema) into a subject for improving a physical constitution and/or physical condition (excessive ammonia in intestines) (paragraph 0003; claims 2 and 3). Kadokami Yoichi et al. teach adjusting balance of organism and intestinal flora (see (para 0002). Kadokami Yoichi et al. teach administration via mucus membrane, oral and rectal (enema) see under solution.
 Kadokami Yoichi et al.do not teach hydrogen. 
        Exner et al. teach stabilized nanobubbles for diagnostic and therapeutic application (see title). Exner et al. teach administering the microorganism in a composition comprising a plurality of stabilized nanobubble ( see para 0015-0016). Exner et al. para recites “[0050] Moreover, the lipid shell of the nanobubble allows therapeutic agents and targeting moieties to be linked to, conjugated to, or encapsulated by the nanobubble. This permits the nanobubbles to be used as delivery vehicles in therapeutic applications as well as provides active targeting of the nanobubbles to the tissue or cells being treated.”  Exner et al. teach oxygen (0144) nitrogen (0044) bacteria (0047, 0049), hydrogen (0067). and instrument (0151-0153). Exner et al. teach administration via oral and eye (see para 0142, 0144). Exner et al.  para 0011 teach” Another aspect of the application relates to a method for forming a composition comprising at least one stabilized nanobubble. The method can include the steps of: (a) dissolving at least one lipid in a solvent; (b) evaporating the solvent to produce a film; (c) hydrating the film; and (d) removing air, injecting gas and shaking a solution of the hydrated film to form the at least one nanobubble.” Exner et al. teach  diseases such as eye disease , tissue disease, cardiovascular disease, autoimmune disease, neoplastic disease, cancer, carcinoma, sarcoma, and Parkinson ( see para 0037, 0040, 0065, 0067, 0081, 0091, 0096, 0144-0146). Exner et al. teach   solvents and solutions and reduction potential  value of between about 0.1 and about 0.5, and a zeta potential of between about -30 mV and about -70 mV ( see para 0011,  0052 and 0086-0088).
      As to claims 12, 13 and 16, Iwata et al. teach that “The nano- bubble generator (1) has a supply unit (31) to supply gas-liquid mixture of mixed solution and gas to bubble generation unit (24). The bubble generation unit generates a nano bubble containing a useful substance, using the gas-liquid mixture. A gas-liquid mixing circulation pump (11) generates gas-liquid two-phase fluid, by mixing and stirring gas-liquid mixture received from gas-liquid suction piping (15) and liquid received from liquid suction piping (3).” See under novelty Iwata et al. teach nano bubble generation method (see description). 
Iwata et al. teach   that “Nano bubble generator for generating nano bubble (i.e. assistant solution) for storing and delivering bioactive substances such as vitamins e.g. vitamin C, vitamin B1, vitamin D, drugs e.g. fradiomycin, hydrocortisone, ethyl aminobenzoic acid, dibucaine hydrochloride, ginseng extract, and bupleurum root extract.” See use. Iwata et al. teach   that “Nano bubble can be efficiently absorbed from the skin or numerous membranes, with the nano- bubble. See advantage. 
        In this case, it would be prima facie obvious at the time the invention was made to combine the teaching of the references to obtain the instant invention. Kadokami Yoichi et al. teach administration of the claimed composition using an instrument comprising a tubular portion (for injection or by enema) into a subject for improving a physical constitution and/or physical condition (excessive ammonia in intestines) (paragraph 0003; claims 2 and 3). Exner et al. teach stabilized nanobubbles for diagnostic and therapeutic application (see title). Exner et al. teach stabilized nanobubbles for diagnostic and therapeutic application (see title). Exner et al. teach administering the microorganism in a composition comprising a plurality of stabilized nanobubble ( see para 0015-0016). Exner et al. para recites “[0050] Moreover, the lipid shell of the nanobubble allows therapeutic agents and targeting moieties to be linked to, conjugated to, or encapsulated by the nanobubble. Exner et al. teach  diseases such as eye disease , tissue disease, cardiovascular disease, autoimmune disease, neoplastic disease, cancer, carcinoma, sarcoma, and Parkinson ( see para 0037, 0040, 0065, 0067, 0081, 0091, 0096, 0144-0146).
 Iwata et al. teach   that “Nano bubble generator for generating nano- bubble (i.e. assistant solution) for storing and delivering bioactive substances. 
     As to the number of bubbles in solution recited in claims 13 and 23 , this would be considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different compositions in a treatment method thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Applicant’s Argument 
16.    Applicant's arguments filed 7/22/022 have been fully considered but they are not persuasive. Applicant argues: 
        As noted above, the primary reference, Kadokami, fails to disclose a composition containing both nitrifying bacteria and micro-nano bubbles. Nor does Kadokami disclose administering such composition. As shown above, US’222 and JP’095 clearly teach away from preparation of a composition containing both nanobubbles and microorganisms. It is submitted that claim 1 is patentable over the cited references for the same reasons as shown above.
        As to claims 15, none of the cited references discloses or teaches administrating a therapeutically effective amount of the composition according to claim 1 to a recipient who has the claimed specific conditions. As proved in Applicants’ working Examples, the composition according to claim 1 can effectively treat the recited conditions. Claims 17-20, and 22 depend from claim 15 and are patentable for at least the same reasons as claim 15.
As to claims 13 and 16, none of the cited references discloses or teaches preparation of or introduction into a body of a recipient a solvent comprising “nano-sized or smaller gas bubbles, an average diameter of the whole of any sized gas bubbles in the assistant solvent being smaller than 1,000 nm, a number of the gas bubbles being 435 x 10° per milliliter or more in the assistant solvent.”
Support for the claimed number of bubbles can be found in the present specification, especially, working Examples which prepared and used nanobubble-containing solutions such as “nanobubble water A”. For example, the 250-fold diluted nanobubble water A” contains 435 x 10° bubbles per milliliter (paragraph [0175]). Further, sample mixtures to be administered were prepared as 5 to 50-fold diluted solutions utilizing the “nanobubble water A” (paragraphs [0180] and [0188]). Therefore, the working Examples disclose solutions containing 435 x 10° bubbles per milliliter or more. The cited references are silent about such effective amount/numbers of bubbles in an assistant solvent for introduction into a living body. It is submitted that claims 13 and 16 are patentable over the cited references for at least similar reasons to claim 1.
As to claim 23, none of the cited references discloses or teaches an assistant kit comprising (P) an assistant solvent which contains “(II) a solvent; and (IID) nano-sized or smaller gas bubbles, an average diameter of the whole of any sized gas bubbles in the solvent being smaller than 1,000 nm, a number of the gas bubbles being 435 x 10? per milliliter or more in the mended claim 23 further recites that the assistant kit also comprises “a substance which is able to treat a disease of the recipient or to improve a physical constitution and/or physical condition of the recipient.” It is submitted that claim 23 is patentable over the cited references for similar reasons to claims 16.
           In view of the foregoing amendments and accompanying remarks, it is submitted that all pending claims are in condition for allowance. A prompt and favorable reconsideration of the rejection and an indication of allowability of all pending claims are earnestly solicited.
Office Response
17.    Applicant's arguments filed 7/22/2022 have been fully considered but they are not persuasive. 
    In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).         
Applicants' arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
it would be prima facie obvious at the time the invention was made to combine the teaching of the references to obtain the instant invention. Kadokami Yoichi et al. teach administration of the claimed composition using an instrument comprising a tubular portion (for injection or by enema) into a subject for improving a physical constitution and/or physical condition (excessive ammonia in intestines) (paragraph 0003; claims 2 and 3). Exner et al. teach stabilized nanobubbles for diagnostic and therapeutic application (see title). Exner et al. teach stabilized nanobubbles for diagnostic and therapeutic application (see title). Exner et al. teach administering the microorganism in a composition comprising a plurality of stabilized nanobubble ( see para 0015-0016). Exner et al. para recites “[0050] Moreover, the lipid shell of the nanobubble allows therapeutic agents and targeting moieties to be linked to, conjugated to, or encapsulated by the nanobubble. Exner et al. teach  diseases such as eye disease , tissue disease, cardiovascular disease, autoimmune disease, neoplastic disease, cancer, carcinoma, sarcoma, and Parkinson ( see para 0037, 0040, 0065, 0067, 0081, 0091, 0096, 0144-0146).
 Iwata et al. teach   that “Nano bubble generator for generating nano- bubble (i.e. assistant solution) for storing and delivering bioactive substances. 
       As to the number of bubbles in solution recited in claims 13 and 23 , this would be considered optimization of experimental parameters and would be obvious to one of ordinary skill in the art. However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine different compositions in a treatment method thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Therefore, Applicants arguments have not been found persuasive and the rejection is maintained.

Conclusion
18.      No claims are allowed. 
19.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thru-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645                                                                                                                                                                                                        September, 22, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645